Bigelow, C. J.
1. The objections to the form of the complaints, not having been taken at the trial of the cases before the magistrate, are not now open to the defendant. St. 1864, c. 250 § 2. Commonwealth v. Walton, 11 Allen, 240.
*82. The evidence excluded was immaterial. It did not tend to prove or disprove any essential fact. It did not show, or have any tendency to show, either that the alleged minors were of age, or that the defendant did not actually admit them to the billiard room kept by him. Nor was it material to show that the defendant did not know or have reason to believe that the alleged minors were under age. The prohibition of the statute is absolute. The defendant admitted them to the room at his peril, and is liable to the penalty, whether he knew them to be minors or not. The offence is of that class where knowledge or guilty intent is not an essential ingredient in its commission and need not be proved. Commonwealth v. Boynton, 2 Allen, 160. Commonwealth v. Barren, 9 Allen, 489. Commonwealth v. Waite, 11 Allen, 264. If the minors were actually present in the room and suffered to remain therein, either by the defendant or by his servants or agents who had the charge and keeping thereof, it was irrelevant and immaterial to prove that the defendant had previously forbidden them to enter, or that he was not present when they were permitted to be there.
3. There is nothing in the bill of exceptions from which it can be inferred that the defendant was aggrieved by the ruling of the court in permitting the jury to judge whether one of the alleged minors was under age from his appearance on the stand. There are cases where such an inspection would be satisfactory evidence of the fact. It certainly was not incompetent for the jury to take his appearance into consideration in passing on the question of his age; and, as it does not appear that this may not have afforded plenary evidence of the fact, the defendant fails to show that he was convicted on insufficient evidence, or that he has been prejudiced by the ruling of the court.

Exceptions overruled.